Title: To George Washington from Ternant, 22 September 1791
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George

 

sir
Philadelphia septr the 22d 1791

A most alarming insurrection of the negroes broke out on the 23d of last month in our Settlements of hispaniola: many devastations and massacres have already taken place, and more distressing ones are Still likely to follow, if the colony does not receive an immediate assistance—a speedy supply of arms, ammunition and comestibles, being what it Stands most urgently in need of, and the means I can command at present, being unsufficient for the purchase of those objects, I found myself under the necessity of requesting the secretary of the threasury to put funds in my disposal to the amount of forty thousand dollars, to be accounted for in any future reimbursement of the United States to france—I have al⟨so⟩ requested the secretary at war to let m⟨e⟩ have 1000 Stands, 50 thousand cartridg⟨es⟩ and 20 thousand weight of powder, ⟨to⟩ be either returned in nature, or account⟨ed⟩ for in the same manner with the funds advanced me from the feder⟨al⟩ threasury, as you may chose to determin⟨e⟩.
I hope the extreme urgency of the case will excuse any irregular⟨ity⟩ in my applications, and that the President of the United States wi⟨ll⟩ not disapprove a measure which may rescue from imminent da⟨nger⟩, and perhaps from a total ruin, a⟨n⟩ important posession of their first and most attached ally. I am with great respect sir your most obedient very humble servant

Ternant


as soon as I have been able to collect the details of this unfortunate event I shall have the honor of forwarding them to the President. no arrival from france, and no news from the Packet.

